El Juez Asociado Señor Oókdova Dávila,
emitió la opinión del tribunal.
José Gr. Salgado, en su carácter de dneño de. caballos de carreras, radicó una petición de injunction en la Corte de Distrito de San Juan con el propósito de impedir que la Co-misión Hípica Insular pusiese en vigor un artículo de su re-glamento, imponiendo como condición precedente para poder reclamar un caballo antes de efectuarse una carrera el pago de $5 por cada solicitud.
Alega el peticionario que estas carreras denominadas de reclamo ban sido debidamente autorizadas por la Comisión Hípica Insular de Puerto Rico, y que todos los caballos que figuran en ellas pueden ser reclamados, esto es, adquiridos por cualquier dueño de caballo debidamente autorizado por dicha comisión, siempre y cuando se presente al juez de re-clamo del hipódromo correspondiente antes de las carreras un boleto ofreciendo la cantidad de dinero especificada en el programa de carreras como precio del reclamo. Añade el peticionario que la Comisión Hípica Insular, sin autoridad alguna, impuso un derecho de $5 por cada boleto que se pre-sentase, ordenando que no fuese considerado ningún boleto *466por dicho juez que no viniese acompañado de dicho derecho de $5.
En apoyo de esta afirmación se alega que la referida comisión no está autorizada por ley alguna para imponer derechos de esta clase y que los únicos derechos que puede cobrar son los especificados en el artículo 28 de la Ley núm. 11, aprobada por la Asamblea Legislativa de Puerto Rico en 8 de abril de 1932 (Leyes 1931-1932, pág. 193).
La Corte de Distrito de San Juan declaró nulo el artículo del reglamento que impone un derecho de $5 como condición precedente para el reclamo de un caballo antes de efectuarse una carrera, y decretó el injunction solicitado.
 Se alega que es erróneo el pronunciamiento de la corte inferior declarando que la facultad concedida por el artículo 5 de la Ley núm. 11 de 1932, para prescribir las reglas y condiciones por las cuales debe regirse la celebración de carreras de caballos en Puerto Rico, no se extiende a imponer a los dueños otros derechos que los determinados por el artículo 28 de dicha ley. Opina la corte inferior que el referido artículo 28 de la ley anteriormente citada establece los derechos que debe cobrar la comisión y que al hacerlo así la Legislatura demostró su intención de excluir cualquier otro derecho que no esté especificado en dicho artículo, de acuerdo con la máxima expressio tmius est exclusio alterius. Arguye la apelante que esta máxima no es absoluta y que tiene sus excepciones, que su fin primordial es determinar la intención legislativa y que, cuando esa intención es manifiesta, no debe utilizarse esa máxima como medio de interpretación, si su aplicación está en pugna con el pensamiento del legislador. Estamos conformes con este criterio, que aparece sostenido en Springer v. Govt. of Philippine Islands, 277 U. S. 189, 72 L. Ed. 845, y otros casos citados por la apelante. No puede negarse, sin embargo, que cuando en una ley se conceden específicamente ciertas facultades y no se mencionan otras de la misma categoría, existe un fuerte indicio de la intención legislativa en el sentido de no incluir nada más que lo ex-*467presado. Para llegar a una conclusión contraria es necesa-rio que la misma ley demuestre que la intención del legisla-dor no fué limitar las facultades concedidas a las estricta-mente enumeradas.
El artículo 5 de la Ley núm. 11 de 1932 dice así:
"La Comisión Hípica Insular queda facultada para regularizar todo lo concerniente al deporte hípico y a tal objeto tendrá facultad para prescribir las reglas y condiciones por las cuales deberá regirse la celebración de carreras de caballos en Puerto Rico; para regla-mentar todo aquello que se relacione con la forma en que deberán hacerse las apuestas en las bancas alemanas y pools; y para pres-cribir por reglamento los requisitos que deberán llenar las personas que desearen obtener y obtengan de la Comisión licencias de hipó-dromos, dueños de caballos, jockeys, trainers o cuadreros.
"La Comisión Hípica deberá seguir en sus investigaciones y'ac-tuaciones los procedimientos señalados en la ley a las cortes de jus-ticia para la tramitación y despacho de sus asuntos.
"La Comisión Hípica Insular, en el ejercicio de sus deberes, y sus miembros cuando actúen en su representación quedan autoriza-dos para citar testigos, tomar juramentos y declaraciones y obligar la comparecencia de testigos y la presentación de libros, cartas, do-cumentos, papeles, expedientes y todos los demás datos que se con-sideraren esenciales para un completo conocimiento del asunto objeto de investigación en relación con el deporte hípico.
"Todas estas facultades deberán prescribirse en un reglamento, el cual deberá ser aprobado por el Gobernador de Puerto Rico, y una vez que dicho funcionario le imparta su aprobación, tendrá fuerza obligatoria. La Asamblea Legislativa' se reserva la facultad de re-visar y revocar dicho reglamento en todo o en parte cuando a bien lo tuviere.” (Leyes de ese año, pág. 197.)
El artículo 28 de la misma ley (pág. 211) dice que “la Comisión Hípica Insular cobrará los siguientes derechos:
"1. Por cada licencia de hipódromo, por año_$300
"2. Por cada licencia de dueño, o establo, por año_ 20
"3. Por cada licencia de jockey, por año- 10
"4. Por cada licencia de trainer o cuadrero, por año_ 2
"5. Por cada inscripción de caballo en el studbook_ 10
"6. Por cada inscripción de potro, en el Registro de potros 5
"7. Por la anotación de cada cambio de nombre de un caballo 5
*468£ ‘ 8. Por la anotación de cada traspaso o venta de un caballo 5
“9. Por la primera inspección y marca de un potro- 20
“10. Por cada copia certificada, de una inscripción- 1
“11. Por cada copia certificada, veinte (20) centavos por cada cien palabras y por la certificación--- 1."
El artículo 5, anteriormente transcrito, no puede interpre-tarse en el sentido de conceder a la comisión poderes para cobrar derechos no incluidos en el artículo 28, que enumera detalladamente los casos en que la comisión puede cobrarlos. Sostiene la apelante que el artículo 30 de la misma ley de-muestra que la Comisión Hípica tiene facultades para cobrar otros derechos. Dicho artículo dice así:
“El importe de los derechos a que se refiere el artículo 28 de esta Ley, así como las multas y demás ingresos que recibiere la Co-misión ingresarán en los fondos de la Comisión Hípica Insular.”
Se hace hincapié en las palabras “y demás ingresos”, que, a juicio de la parte apelante, cubre la alegada facultad de la comisión para imponer el derecho impugnado. No estamos conformes. Estas palabras no pueden interpretarse en el sentido de autorizar a la comisión para imponer y cobrar de-rechos que no surgen de las facultades que le concede la ley. Por “demás ingresos” debe entenderse otros ingresos espe-cificados en dicha ley, como, por ejemplo, el 15 por ciento del total bruto derivado por concepto de los descuentos hechos en las bancas alemanas, pool y subscription fumd, que el ar-tículo 29 concede a la Comisión Hípica Insular.
De acuerdo con el artículo del reglamento impugnado, el dinero que se recaude pasará a un fondo especial, creado por la misma comisión, que se destinará exclusivamente para au-mentar los premios en carreras especiales o de trofeos. A nuestro juicio la comisión no tiene facultades ni para el co-bro del impuesto ni para la creación del fondo referido. La ley, en su artículo 30, establece un fondo para los ingre-sos que derive la Comisión Hípica; en su artículo 25 esta-blece ciertos impuestos que deberán cobrarse e ingresar en el Tesoro Insular, y en su artículo 33 dispone que ciertas *469cantidades retenidas por la corporación dueña del hipódromo y liquidadas semanalmente a la Comisión Hípica Insular, in-gresarán en un fondo especial en el Tesoro dé Puerto Eico que se denominará “Pondo Hípico para los Sanatorios.”
No se concede a la comisión ningún otro poder para crear nuevos fondos. El fin que persigue el artículo del reglamento impugnado está previsto por el artículo 31, según el cual el dinero para aumentar los premios de las carreras en que se otorguen trofeos o copas, se tomará de los ingresos a que se refiere el artículo 30, depositados en los fondos de la Comi-sión Hípica Insular.
El segundo motivo de error se basa en que “la corte no resolvió que la regla impugnada no está limitada en su apli-cación a los dueños de caballos o de establos, y que por el contrario es de aplicación a todas las personas que deseen presentarse como reclamantes en una carrera de reclamo.” El error apuntado no resulta todo lo claro que fuera de de-sear. Sin embargo, la cuestión planteada, cualquiera que sea, carece de importancia. El hecho de que la aplicación de la regla se limite a los dueños de caballos o se extienda a todos los ciudadanos no tiene relación alguna con la cues-tión que se ventila. La regla referida, por amplia o limitada que sea, en cuanto a las personas a que deba aplicarse, no puede conceder a la Comisión Hípica Insular poderes que la Legislatura nunca intentó otorgarle.
Como tercer motivo de error se alega que la corte inferior ha resuelto que la doctrina establecida en el caso de Douglas Park Jockey Club v. Talbott, 173 Ry. 685, 191 S. W. 474, no es aplicable al presente caso. Este, a nuestro juicio, no puede ser motivo de error. No estamos compelidos a aceptar el criterio sostenido por una corte estadual, porque sus decisiones no son obligatorias para nosotros. Podemos aplicar, y lo hacemos con bastante frecuencia, aquellos prin-cipios que a nuestro juicio interpretan correctamente leyes similares o idénticas a las nuestras. Estas decisiones pue-den convencernos por el peso de su argumentación y la ló-*470giea de sus razonamientos. En cnanto a la decisión de la Corte de Apelaciones de Kentucky, creemos que no resulta de aplicación a la cuestión en controversia. En el caso de Kentucky no hubo imposición de derecho. La Comisión Hí-pica de dicho estado dispuso, mediante reglamento, que los premios de los hipódromos no debían bajar de cierta canti-dad. Allí se trataba exclusivamente de una disposición re-glamentaria fijando el mínimum de los premios y no de la imposición de un derecho, que es la cuestión en controversia en el presente caso. Aquí se impugna la validez de un re-glamento cuya base es la imposición de un derecho que no aparece autorizado por la ley.
Se alega por último que la corte de distrito erró al no resolver que la regia de que se trata no es una de carácter fiscal, estando comprendida dentro del poder policíaco que ejercita la comisión a virtud de las disposiciones de la ley. No compartimos el criterio de la apelante. Cualquier facultad a base de este principio de police power que pueda tener la comisión debe surgir del artículo 5 de la referida ley de 1932. El estatuto, en su artículo 28, fija claramente los casos en que la comisión puede cobrar derechos. En ese artículo no está incluida la facultad de imponer un derecho de $5 para poder reclamar un caballo. El poder policíaco en este caso no puede extenderse más allá de las facultades terminantes de la misma ley.

Debe confirmarse la sentencia apelada.